         Case 1:19-cv-07993-GBD Document 38 Filed 09/09/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES (ARCHDIOCESE                           Case No. 1:19-cv-07993
OF NEW YORK), and CATHOLIC LEGAL
IMMIGRATION NETWORK, INC.,
                       Plaintiffs,                        NOTICE OF MOTION
                     - against -
KEN CUCCINELLI, in his official capacity as
Acting Director of United States Citizenship and
Immigration Services; UNITED STATES
CITIZENSHIP & IMMIGRATION SERVICES;
KEVIN K. McALEENAN, in his official capacity
as Acting Secretary of Homeland Security; and
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,
                      Defendants.

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 65 and

5 U.S.C. § 705, and upon the accompanying Declarations of Robert J. O’Loughlin, Leighton Ku,

Diane Whitmore Schanzenbach, Ryan Allen, Jennifer van Hook, Kim Nichols, Jo-Ann Yoo,

C. Mario Russell, Theo Oshiro, Charles Wheeler, Haeyoung Yoon, and the exhibits annexed

thereto, plaintiffs, by their undersigned attorneys, will move this Court, on a date and at a time to

be determined by the Court, at Courtroom 11A, Daniel Patrick Moynihan United States

Courthouse, 500 Pearl St., New York, NY 10007-1312, for an order, pending a final judgment in

this action, (i) preliminarily enjoining defendants from implementing a rule promulgated by the

Department of Homeland Security titled Inadmissibility on Public Charge Grounds, 84 Fed. Reg.

41,292 (Aug. 14, 2019) (to be codified at 8 C.F.R. pts. 103, 212, 213, 214, 245, 248) (the
          Case 1:19-cv-07993-GBD Document 38 Filed 09/09/19 Page 2 of 3



“Rule”), or taking any actions to enforce or apply it; (ii) postponing the effective date of the

Rule; and (iii) such additional relief as the Court considers just.


Dated: New York, New York
       September 9, 2019




                                   By: /s/ Jonathan H. Hurwitz


                                   PAUL, WEISS, RIFKIND, WHARTON &
                                   GARRISON LLP
                                   Andrew J. Ehrlich
                                   Jonathan H. Hurwitz
                                   Robert J. O’Loughlin
                                   Daniel S. Sinnreich
                                   Amy K. Bowles (admission pending)

                                   1285 Avenue of the Americas
                                   New York, New York 10019-6064
                                   (212) 373-3000
                                   aehrlich@paulweiss.com
                                   jhurwitz@paulweiss.com
                                   roloughlin@paulweiss.com
                                   dsinnreich@paulweiss.com
                                   abowles@paulweiss.com


                                   CENTER FOR CONSTITUTIONAL RIGHTS
                                   Ghita Schwarz
                                   Brittany Thomas
                                   Baher Azmy

                                   666 Broadway
                                   7th Floor
                                   New York, New York 10012
                                   (212) 614-6445
                                   gschwarz@ccrjustice.org
                                   bthomas@ccrjustice.org
                                   bazmy@ccrjustice.org




                                              2
Case 1:19-cv-07993-GBD Document 38 Filed 09/09/19 Page 3 of 3




                  THE LEGAL AID SOCIETY
                  Susan E. Welber, Staff Attorney, Law Reform Unit
                  Kathleen Kelleher, Staff Attorney, Law Reform Unit
                  Susan Cameron, Supervising Attorney, Law Reform Unit
                  Hasan Shafiqullah, Attorney-in-Charge, Immigration Law Unit

                  199 Water Street, 3rd Floor
                  New York, New York 10038
                  (212) 577-3320
                  sewelber@legal-aid.org
                  kkelleher@legal-aid.org
                  scameron@legal-aid.org
                  hhshafiqullah@legal-aid.org


                  Attorneys for Plaintiffs Make the Road New York, African
                  Services Committee, Asian American Federation, Catholic
                  Charities Community Services (Archdiocese of New York), and
                  Catholic Legal Immigration Network, Inc.




                           3
